Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants arguments in response to the office action 6/7/2021. Claims 1-38, 42, 56-68 have been cancelled. Claims 39-55 are pending. In light of the examiner’s amendments and arguments, the rejections of record are withdrawn. Claims 39-41, 43-53 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney David St-Martin on 9/14/2021. 
The application has been amended as follows: 
1. In claim 39, line 1, after ‘of using’, INSERT, “a composition comprising”
2. In claim 39, after ‘administering an effective amount of’, INSERT “the composition comprising”
3. In claim 39, last line, after ‘as a prebiotic’, INSERT, “, wherein said administration increases at least one probiotic strain selected from Akkermansia 
	4. In claim 40, line 1, after ‘modulating’, DELETE “a microbiota composition” and INSERT, “gut microbiota”
5. In claim 40, line 3, after ‘of’ and before ‘at least one compound’, INSERT         “a composition comprising”
6. In claim 40, last line after the structures and before the period, INSERT,           “, wherein said administration increases at least one probiotic strain selected from Akkermansia muciniphila, Bifidobacterium Animalis, Lactobaccilus Acidophilus, Lactococcus Lactis, and Ruminococcus”
7. In claim 41, line 3, after, ‘effective amount of’, INSERT “a composition comprising”
8. In claim 41, last line after the structures and before the period, INSERT,           “, wherein said probiotic strain is selected from Akkermansia muciniphila, Bifidobacterium Animalis, Lactobaccilus Acidophilus, Lactococcus Lactis, and Ruminococcus”
9. DELETE claims 54-55. 






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims are to using the composition comprising the compounds of formula I-IV to increase or enhance the population or modulation of specific probiotic strains selected from Akkermansia muciniphila, Bifidobacterium Animalis, Lactobaccilus Acidophilus, Lactococcus Lactis, and Ruminococcus. 
The closest prior art Khaddaj-Mallat, Fortin teaches the monoacylglycerides of DHA, EPA and DPA their pharmacological properties in various diseases. Fortin teaches the compounds are useful in treating inflammation or inflammatory diseases. However, the references do not teach the compounds in increase or enhancing the population of modulation of the any or the select probiotic strains as instantly claimed. Applicants in the examples have demonstrated the increase in the amount of Akkermansia muciniphila in the gut microbiota, and the modulation of the gut microbiota, e.g. Ruminococcus (see Figs. 1b, and Fig. 2). The prior art do not anticipate or make obvious the claimed methods. Claims 39-41, 43-53 are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627